internal_revenue_service number release date index number ---------------- ----------------------------- ------------------------------------- ---------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ----------- ---------------- telephone number -------------------- refer reply to cc ita b07 plr-106528-14 date date re request_for_ruling under sec_168 and sec_446 legend taxpayer -------------------------------------------------------------- date ----------------- date -------------------------- a ------------------------- b ------------ c ------ d ------ dear ----------- this letter responds to a letter dated date submitted by taxpayer’s authorized representative requesting certain letter rulings under sec_168 and sec_446 of the internal_revenue_code relating to the depreciation of taxpayer’s outdoor digital led advertising displays following an intended election under sec_1033 to treat such displays as real_property for purposes of chapter of the code facts taxpayer represents that the facts are as follows plr-106528-14 taxpayer is the common parent of a group of affiliated corporations that files a consolidated federal_income_tax return on a calendar_year basis taxpayer operates through its wholly-owned subsidiary a taxpayer was incorporated in the state of b on or about date and became the parent of the current holding_company structure taxpayer’s overall_method_of_accounting is the accrual_method taxpayer is in the business of building and maintaining outdoor advertising displays and making available space on such displays to advertisers the advertising displays include billboards interstate logo signs and various types of transit advertising displays for example bus shelters benches and buses with its federal_income_tax return for the taxable_year ending date the c taxable_year taxpayer intends to file an election under sec_1033 to treat its permanently affixed outdoor advertising displays as real_property for purposes of chapter of the code effective for the c taxable_year and subsequent taxable years the assets that will be subject_to this election include its billboards highway logo signs bus shelters and other qualifying outdoor advertising displays that taxpayer holds at any time during the c taxable_year and acquires or constructs in subsequent taxable years taxpayer’s billboard signs include static billboard displays trivision displays and digital led displays historically taxpayer has classified all of its billboard signs for federal_income_tax depreciation purposes under sec_168 as 15-year_property with the exception of the led displays taxpayer has classified its led displays placed_in_service in d or later under sec_168 as 5-year_property and depreciated such displays under sec_168 using a 5-year recovery_period and the 200-percent declining balance method_of_depreciation switching to the straight-line method_of_depreciation only the led displays that are placed_in_service in d or later held at any time during the c taxable_year and classified by taxpayer under sec_168 as 5-year_property are subject_to this letter_ruling following taxpayer’s election under sec_1033 all of taxpayer’s permanently affixed outdoor advertising displays including the permanently affixed digital led displays will be deemed to be real_property for purposes of chapter of the code taxpayer has determined that following the election under sec_1033 all of these outdoor advertising displays including the outdoor digital led displays will be classified as 15-year_property under sec_168 and will be depreciated under sec_168 using a 15-year recovery_period and the 150-percent declining balance method_of_depreciation switching to the straight-line method_of_depreciation taxpayer has not claimed an investment_credit under former sec_38 on any of its outdoor advertising displays taxpayer has not made an election to expense the basis of any of its outdoor advertising displays under sec_179 none of the outdoor advertising displays are required to be depreciated under the alternative depreciation plr-106528-14 system of sec_168 ads and taxpayer has not made an election to depreciate them using ads rulings requested taxpayer requests the following rulings the depreciation allowance under sec_168 for any of taxpayer’s outdoor digital led advertising displays whose applicable_recovery_period or applicable_depreciation_method changes as a result of taxpayer making an election under sec_1033 shall be determined under sec_1_168_i_-4 of the income_tax regulations for the taxable_year in which the election is effective and any subsequent taxable_year the required changes in the determination of the depreciation allowance under sec_168 for any of taxpayer’s outdoor digital led advertising displays as a result of the election under sec_1033 are not a change in method_of_accounting that requires the consent of the commissioner of internal revenue law and analysis sec_167 allows as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property used in a trade_or_business or of property_held_for_the_production_of_income the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods for determining depreciation allowances the general depreciation system in sec_168 gds and the ads under either depreciation system a taxpayer computes the depreciation deduction by using a prescribed depreciation method recovery_period and convention the applicable_recovery_period for purposes of either sec_168 or sec_168 is determined by reference to class_life or by statute sec_168 defines the term class_life as meaning the class_life if any that would be applicable with respect to any property as of date under sec_167 determined without regard to sec_167 and as if the taxpayer had made an election under sec_167 as in effect on the day before the date of enactment of the revenue reconciliation act of former sec_167 provided that in the case of a taxpayer who elected the asset_depreciation_range adr system of depreciation the depreciation allowance was based on the class_life prescribed by the secretary that reasonably reflected the anticipated useful_life of that class of property to the industry or other group sec_1_167_a_-11 provides rules for classifying property under former sec_167 property is included in the asset class for the activity in which the plr-106528-14 property is primarily used further property is classified according to its primary use even though the activity in which such property is primarily used is insubstantial in relation to all the taxpayer’s activities sec_1 b -11 e iii further provides that in the case of a lessor of property unless there is an asset class in effect for lessors of such property the asset class for the property is determined as if the property were owned by the lessee however in the case of an asset class based upon the type of property for example trucks or railroad cars as distinguished from the activity in which used the property is classified without regard to the activity of the lessee revproc_87_56 1987_2_cb_674 sets forth the class lives of property that are necessary to compute the depreciation allowances under sec_168 the revenue_procedure establishes two broad categories of depreciable assets asset classes dollar_figure through that consist of specific assets used in all business activities and asset classes through that consist of assets used in specific business activities the same item of depreciable_property can be described in both an asset category asset classes dollar_figure through and an activity class asset classes through in which case the item is classified in the asset category see 111_tc_105 item described in both an asset and an activity category should be placed in the asset category asset class of revproc_87_56 captioned land improvements includes improvements directly to or added to land whether such improvements are sec_1245 property or sec_1250 property provided such improvements are depreciable it does not include land improvements that are explicitly included in any other asset class of revproc_87_56 asset cla sec_57_1 of revproc_87_56 captioned distributive trades and services-billboard service station buildings and petroleum marketing land improvements includes among other things billboards whether such assets are sec_1245 property or sec_1250 property assets in asset class or asset cla sec_57_1 have a class_life of years and thus are classified under sec_168 as 15-year_property as such under the gds their applicable_recovery_period under sec_168 i sec_15 years and their applicable_depreciation_method under sec_168 is the 150-percent declining balance method_of_depreciation switching to the straight-line method_of_depreciation in the taxable_year in which that method provides a larger deduction sec_168 provides that the secretary shall by regulations provide for the method of determining the deduction allowable under sec_167 with respect to any tangible_property for any taxable_year and the succeeding taxable years during which such property changes status under sec_168 but continues to be held by the same person plr-106528-14 sec_1_168_i_-4 provides the rules under sec_168 for purposes of sec_1_168_i_-4 sec_1_168_i_-4 provides that the year_of_change is the taxable_year in which a change in the use occurs sec_1_168_i_-4 provides that sec_1_168_i_-4 applies to a change in the use of macrs_property as defined in sec_1_168_b_-1 during a taxable_year subsequent to the placed-in-service year if the property continues to be macrs_property owned by the same taxpayer and as a result of the change in the use has a different recovery_period a different depreciation method or both for example sec_1_168_i_-4 applies to macrs_property that i begins or ceases to be used predominantly outside the united_states ii results in a reclassification of the property under sec_168 due to a change in the use of the property or iii begins or ceases to be tax-exempt_use_property as defined in sec_168 sec_1_168_i_-4 provides that a change in the use of macrs_property occurs when the primary use of the macrs_property in the taxable_year is different from its primary use in the immediately preceding_taxable_year the primary use of macrs_property may be determined in any reasonable manner that is consistently applied to the taxpayer’s macrs_property sec_1_168_i_-4 provides that if a change in the use of macrs_property occurs under sec_1_168_i_-4 the depreciation allowance for that macrs_property for the year_of_change is determined as though the use of the macrs_property changed on the first day of the year_of_change sec_1_168_i_-4 provides that if a change in the use results in a longer recovery_period and or a depreciation method for the macrs_property that is less accelerated than the method used before the change in the use the depreciation allowances beginning with the year_of_change are determined as though the macrs_property had been originally placed_in_service by the taxpayer with the longer recovery_period and or the slower depreciation method macrs_property affected by sec_1 i - d is not eligible in the year_of_change for the election provided under sec_168 sec_179 or sec_1400l or for the additional first year depreciation deduction provided in sec_168 or sec_1400l see sec_1_168_i_-4 or sec_1_168_i_-4 as applicable for determining depreciation for this property beginning with the year_of_change sec_1_168_i_-4 provides that a change in computing the depreciation allowance in the year_of_change for property subject_to sec_1_168_i_-4 is not a change in method_of_accounting under sec_446 see sec_1_446-1 sec_1_446-1 provides in pertinent part that except as otherwise expressly provided a taxpayer who changes the method_of_accounting employed in keeping the taxpayer’s books shall before computing the taxpayer’s income upon such plr-106528-14 new method for purposes of taxation secure the consent of the commissioner sec_1_446-1 specifies that a change in the depreciation or amortization_method period of recovery or convention of a depreciable or amortizable asset is a change in method_of_accounting however sec_1_446-1 provides that a change in computing depreciation or amortization allowances in the taxable_year in which the use of an asset changes in the hands of the same taxpayer is not a change in method_of_accounting sec_1033 provides that a taxpayer may elect at such time and in such manner as the secretary may prescribe to treat property that constitutes an outdoor_advertising_display as real_property for purposes of chapter of the code sec_1033 further provides that the sec_1033 election may not be made for property for which the taxpayer has made an election under sec_179 in addition sec_1_1033_g_-1 provides that the sec_1033 election may not be made for property for which the taxpayer has claimed the investment_credit under sec_38 for purposes of sec_1033 sec_1033 defines an outdoor_advertising_display as a rigidly assembled sign display or device permanently affixed to the ground or permanently attached to a building or other inherently_permanent_structure constituting or used for the display of a commercial or other advertisement to the public sec_1_1033_g_-1 defines an outdoor_advertising_display as a rigidly assembled sign display or device that constitutes or is used to display a commercial or other advertisement to the public and is permanently affixed to the ground or permanently attached to a building or other inherently_permanent_structure these regulations further provide that the term includes highway billboards affixed to the ground with wooden or metal poles pipes or beams with or without concrete footings in this case taxpayer intends to make an election under sec_1033 for its permanently affixed outdoor advertising displays effective for the c taxable_year and subsequent taxable years taxpayer will continue to use its outdoor digital led advertising displays in the same trade_or_business and in the same manner as before such election however beginning with the c taxable_year taxpayer’s outdoor digital led advertising displays held at any time during the c taxable_year or acquired or constructed in subsequent taxable years will be treated as real_property for purposes of chapter of the code as a result of the election under sec_1033 the sec_1033 election will not change taxpayer’s characterization of its outdoor advertising displays in any taxable_year before the c taxable_year prior to the sec_1033 election taxpayer classified its outdoor digital led advertising displays placed_in_service in d or later as 5-year_property taxpayer did not identify the asset class of revproc_87_56 or the asset under sec_168 under which taxpayer included the outdoor digital led advertising displays however based on taxpayer’s classification of these advertising displays as 5-year_property taxpayer plr-106528-14 presumably determined that the outdoor digital led advertising displays are tangible_personal_property for depreciation purposes as a result of its election under sec_1033 taxpayer’s outdoor digital led advertising displays will cease to be tangible_personal_property and will begin to be real_property for purposes of chapter of the code effective for the c taxable_year and subsequent taxable years taxpayer represents that this change from tangible_personal_property to real_property beginning with the c taxable_year will result in its outdoor digital led advertising displays being reclassified from 5-year_property to 15-year_property under sec_168 beginning with the c taxable_year the sec_1033 election will not change taxpayer’s classification of its outdoor digital led advertising displays as 5-year_property in any taxable_year before the c taxable_year accordingly the change_of taxpayer’s outdoor digital led advertising displays to real_property effective for the c taxable_year and subsequent taxable years as a result of the sec_1033 election constitutes a change in the use of such property conclusions based solely on the facts and representations submitted we conclude that the depreciation allowance under sec_168 for any of taxpayer’s outdoor digital led advertising displays whose applicable_recovery_period or applicable_depreciation_method changes as a result of taxpayer making an election under sec_1033 shall be determined under sec_1_168_i_-4 for the taxable_year in which the election is effective and any subsequent taxable_year the required changes in the determination of the depreciation allowance under sec_168 for any of taxpayer’s outdoor digital led advertising displays as a result of the election under sec_1033 are not a change in method_of_accounting that requires the consent of the commissioner except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code including other subsections of sec_168 specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service by taxpayer qualifies for the sec_1033 election whether taxpayer’s classification of its outdoor digital led advertising displays as 5-year_property is proper under sec_168 or whether taxpayer’s outdoor digital led advertising displays are land improvements for depreciation purposes that is whether the outdoor digital led advertising displays are inherently permanent structures as determined under the factors set forth in 65_tc_664 plr-106528-14 in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representative we are also sending a copy of this letter to the appropriate operating division director this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely yours kathleen reed kathleen reed branch chief branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
